Weston, J.
delivered the opinion of the Court as follows, at the ensuing August term in Oxford.
The statute of frauds provides that no action shall be sustained upon any contract for the sale of lands, tenements, or heredita-ments, or any interest in or concerning the same, unless upon an -agreement in writing. Pews are made by statute real estate ; and although held in a qualified manner, according to the case of Gay v. Baker 17 Mass. 435, yet they descendió the heir like other real estate, pass by the same forms of conveyance, and are protected by the same remedies. We can therefore, entertain no doubt that all contracts for the sale of pews are within the statute of frauds.
It has been contended that the erection of the meeting house, and the finishing of the pews by the plaintiffs, takes the case out *345of the statute, upon the principle of part performance ; but the better opinion is, that this principle is applicable to Courts of equity only. Cook v. Jackson 6 Ves. 39. Jackson v. Pierce 2 Johns. 224.
The defendant signed a paper, a copy of which makes a part of this case ; but that paper proves no agreement ; sets forth no terms or conditions ; and is altogether defective as evidence of a contract. It is in proof that there did exist, at the time of the defendant’s subscription, a paper now lost, in which the terms and conditions of sale, proposed by the town, were clearly and distinctly set forth ; but the paper signed and produced has no reference to the paper lost. Its connexion with it therefore can only be shewn by parol evidence, which, we are clearly of opinion, is inadmissible under the statute. The instrument signed, or others to which it refers, and which are thereby made a part of it, should contain the whole agreement; at least so far as it is intended to affect the party to be charged. The admission of parol testimony to make out and complete such agreement, would defeat the object of the statute, xvhich was intended, by the exclusion of testimony of this description, to lessen the facilities as well as the temptation for the commission of fraud and perjury.
The case of Boydell v. Drummond 11 East 140, is precisely in point. Proposals had been issued by the plaintiff and his partner, who had deceased prior to the suit, for the publication of a large number of prints from some of the scenes in Shakspeare’s plays, upon certain terms and conditions specified. Printed copies of the prospectus of the publishers were lying in their shop for general inspection ; but the book, in which the defendant signed his name, had only for its title, “ Shakspeare subscribers, their signatures,” without any reference to the prospectus. And as their connexion could only be proved by parol testimony, which wms not admissible under the statute of frauds, the Court decided that the defendant was not legally charged.
We have not deemed it necessary to examine other points taken in the argument; being satisfied that, for the reasons before stated, the proof adduced is insufficient to sustain the action. The verdict is set aside and a new trial granted,